Order issued October      1~ , 2012




                                              In The
                                    Qtourt of 1\ppcals
                         lJiift}f ilistrirt of wcxas at ilallas
                                       No. 05-11-01718-CV


                   WOODHAVEN PARTNERS, LTD., ET AL., Appellants

                                                 v.
   SHAMOUN & NORMAN, LLP F/K/A SHAMOUN KLATSKY NORMAN, Appellee


                                            ORDER

       We GRANT appellants' October 16, 2012 unopposed motion for leave to supplement its

reply brief with an omitted exhibit. We ORDER appellants' exhibit supplement to their reply brief

tendered to this Court on October 16, 2012 filed as of the date of this order.